EXAMINER'S AMENDMENT
This allowance is in response to the amendment filed February 24, 2022 by which claims 1, 35, and 40 were amended, claims 28-30, 32, and 39 were canceled, and claim 42 was added.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the abstract, line 1, “is provided. The” has been changed to --wherein the--. It is noted that the Examiner indicated the abstract was objected to in the previous Office action, mailed December 1, 2021, and Applicant did not argue or address this objection.

REASONS FOR ALLOWANCE
	In the previous Office action, mailed December 1, 2021, the Examiner indicated the subject matter (of the claimed combination) of claim 32 was allowable, and stated a rationale as to why claim 32 was allowable. In the amendment filed February 24, 2022, Applicant properly incorporated the subject matter of claim 32 (and claims 28-30) into independent claim 1, and thus, claim 1 and its dependent claims (i.e., claims 2-4, 7-10, 12, 13, and 19) are allowed.
	With respect to amended claim 35 and new claim 42, Applicant states that the configuration of the divider feet of allowable claim 32 has been added into claims 35 and 42, and the Examiner respectfully agrees. Note the last 9 lines of claim 1 which are (substantially, i.e., where the main claimed features of the mounting feet being “laterally offset”, the “space”, and the “depth” of 35 and the last 7 lines of (new) claim 42. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 12, 2022